ON SUGGESTION OF ERROR.
This suggestion of error is directed particularly to our affirmance of the chancellor's award of solicitor's fees allowed upon the dissolution of the injunction, although we have re-examined the whole matter. Counsel for appellants raised the point that the prayer of the original bill was not only for permanent injunction but that complainants be adjudged "to be the true owners of *Page 283 
the lots above described and (to) cancel the two aforementioned pretended tax sales made by the defendant, S.M. Marshall, as clouds on the title of the complainants, etc." Counsel for appellees contend that they were not at all interested as parties in the matter of the removal of clouds and that they claim no interest in the land sold, and were not proper parties to any matters save only the injunction. It is further argued that the village was not made a party, although it had bought several pieces of property in such tax sales, nor were other purchasers at the tax sales made parties; further, that relief sought against the appellees was and could only be for injunction.
In the opinion of the chancellor it was stated: "It therefore follows that all proceedings in the Circuit Court being void, the injunction granted must be dissolved and bill of complaint dismissed." In the final decree it was ordered "that the original bill herein be and the same is dismissed finally as against all of the defendants." It was further decreed that "the temporary injunction heretofore issued in this cause be and the same hereby is forever dissolved."
It was further made a part of the decree that in view of the offer by complainants to redeem their land if the court should hold the sales to be valid and of the further fact that the statutory period for redemption had in the meantime expired, the complainants were allowed additional time in which to redeem their land from said sales.
(Hn 1) There is pressed upon our attention the well-established rule that when injunction is sought as an ancillary remedy to other relief, and hearing on the injunction was not had upon a motion to dissolve separate and apart from a hearing upon the merits, no counsel fees would be allowed. Howell v. McLeod, 127 Miss. 1, 89 So. 774; Kendrick v. Robertson,145 Miss. 585, 111 So. 99; Capital Electric Power Ass'n. v. Franks,199 Miss. 226, 23 So.2d 922; Griffith's Chancery Practice, Section 464. *Page 284 
It is true that in our opinion we stated that the owners of the lots filed their bill seeking an injunction "and to have the former assessments and sales declared null and void, and to remove, as clouds upon their titles, the records of the sales which had been made." [39 So.2d 879] In an agreement between counsel made part of the record, it was stated that if "the injunction issued herein should be dissolved with such incidents thereto as the law may provide, the said defendants (shall be) declared to be the lawful officers in their respective capacity of the said village and the original bill should be dismissed."
After careful re-examination of this case, we are of the view that the original opinion should not be disturbed. Such matters as followed upon the actual dissolution of the injunction were but necessary incidents thereof and were matters as to which the appellees had no interest as parties. They were affected only by the issue of the injunction. Jones v. Day, 127 Miss. 136, 89 So. 906, 18 A.L.R. 645.
(Hn 2) Here the whole relief sought was controlled by the injunction and any incidental relief flowed from and was dependent upon retaining the injunction. Howell v. McLeod, supra.
The suggestion of error therefore must be overruled.